An order to a warning officer to warn a meeting of the company, signed “ by order of said commanding officer, A. B. clerk,” instead of being signed by the commanding officer himself, is in due form.This was a petition for a writ of certiorari to a justice of the peace, by whom Field had been fined for neglecting to ap*42pear at a meeting of a militia company on the first Tuesday of May> 1829.Another alleged error was, that the order to the warning officer to warn the company was signed, “ By order of said commanding officer, Matthew Kingman, Clerk; ” instead of being signed by the captain himself. But, per Curiam, the form pursued was correct.2A writ of certiorari, therefore, was not granted. See Revised Stat. c. 12, § 74. See Revised Stat. c. 12, § 88.